
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.40


April 19, 2001

Ms. Annette M. Jacobs
[Withheld]

Dear Annette:

This letter is intended to set forth the terms and conditions of an employment
offer for you to work for Qwest Services Corporation in the position of
Executive Vice President of Qwest and President, Wireless Markets reporting
directly to Joe Nacchio. This position is based in Denver, Colorado.

        Base Salary.    $300,000 per annum

2.Quarterly Bonus Plan. You will be eligible to participate in the Company
Quarterly Executive Bonus Plan effective 2Q 2001. Your annual target bonus will
be 100% of you annual base pay; accordingly, your target quarterly bonus will be
25% of your annual base pay. Your bonus will be guaranteed at 100% of target for
2Q 01 and 3Q 01.

3.Equity Incentive Plan. You are entitled to participate in Qwest's Equity
Incentive Plan. You will receive a non-qualified stock option grant of 300,000
shares on your date of employment with Qwest. These shares will vest at a rate
of 20% a year over five years beginning with your first day of employment. The
"strike" price of your shares will be the market-close price on the date that
you accept this employment offer and return via fax or your start date, which
ever is most favorable.

4.Executive Benefits. You are entitled to executive benefits at the executive
vice president level which includes financial counseling, a cash allowance for
flex benefits, 35 days time off with pay per year and other supplemental
benefits described in the attachment.

5.Relocation. The Company will provide relocation for you and your family under
our Tier 1 relocation policy for executives. A copy of this policy is provided
in the attached package. Our relocation manager, Ms. Connie Blair at
303/965-6049, will coordinate your relocation.

6.Non-Compete Agreement: In consideration of the benefits provided in this
employment offer, including access to confidential information and trade secrets
belonging to Qwest during the course of your employment, you agree to the
non-compete, non-solicitation and non-disclosure provisions set forth in the
attachment.

7.Termination. If your employment is terminated by Qwest for reasons other than
Cause, or by you for Good Reason following a Change of Control, then, in
addition to any other compensation, benefits or remuneration to which you are
entitled, the Company shall (1) pay you one year's base salary and one year's
annual target bonus then in effect within thirty days of your termination date
and (2) provide and pay for during the twelve (12) months following your
termination date, COBRA benefits consisting of the same level of medical,
dental, accident, disability and life insurance benefits for you and your
dependents, upon substantially the same terms and conditions that existed prior
to the termination of your employment. Further, in the event your employment is
terminated by Qwest following a Change in Control, then any stock options which
have been granted to you by the Qwest shall vest immediately.


Cause is defined as theft from the Company, conviction of a felony or other
crime involving moral turpitude or the willful engagement of gross misconduct
that is materially and demonstrably injurious to the Company. Good Reason is
defined as (1) the diminution of your material responsibilities or authority;
(2) the assignment to you of any duties inconsistent with your position,
authority or material responsibilities; (3) the failure of the Company or any
successor to make any payments due you or to comply with the material terms of
this letter agreement or attachments; (4) any requirement by the Company for you
to relocate, without consent, to perform your job duties. Change in Control is
defined as set forth in the Equity Incentive Plan.



We would like you to begin work as soon as possible. Please call Ian Ziskin or
me to coordinate your start date and/or to answer any questions that you may
have about this information. Ian is at 303/992-2020. I am at 303/922-5943.

If the above terms and conditions are acceptable to you, please sign below and
return a copy to me. My fax number is 303-992-1632.

Sincerely,

Debbie J. Colia
Vice President, Human Resources

I accept the above offer:


/s/  ANNETTE M. JACOBS      

--------------------------------------------------------------------------------

Annette M. Jacobs
 
[Withheld]

--------------------------------------------------------------------------------

Date of Birth

[Withheld]   Social Security Number

Distribution to be made upon acceptance of job offer:

cc:D.Colia/Personnel File
K.Berman/Executive Benefits
J. Giampieri/Deferred Compensation Plan





QuickLinks


Exhibit 10.40

